

115 HR 5393 IH: Working Together to End Homelessness Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5393IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Royce of California (for himself, Ms. Maxine Waters of California, Mr. Stivers, and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo reauthorize the United States Interagency Council on Homelessness, and for other purposes.
	
 1.Short titleThis Act may be cited as the Working Together to End Homelessness Act of 2018. 2.Reauthorization of United States Interagency Council on Homelessness (a)In generalTitle II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) is amended—
 (1)by striking section 209 (42 U.S.C. 11319); and (2)by redesignating section 210 (42 U.S.C. 11320) as section 209.
 (b)Conforming amendmentThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 note) is amended by striking the items relating to sections 209 and 210 and inserting the following:
				
					
						Sec. 209. Encouragement of State involvement..
			